Citation Nr: 1801442	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and friend


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from October 1967 to October 1969, which included a tour of duty in the Republic of Vietnam.  He is in receipt of the Combat Action Ribbon (CAR), among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2017, the Board remanded the appeal to satisfy the Veteran's request for a Board hearing.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran does not have a current psychiatric disability, to include PTSD and an anxiety disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and an anxiety disorder, are not met.  38 U.S.C. §§ 105(a), 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and posed questions in order to elicit testimony regarding in-service psychiatric injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed psychiatric disability for which the Veteran sought service-connected disability benefits.  The VLJ advised the Veteran to try to obtain a diagnosis from a psychologist or psychiatrist to submit in support of the appeal; however, no such evidence has been received.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in August 2010, May 2012, and October 2016.  The VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran, and performed examinations.  The May 2012 and October 2016 VA examiners also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinions.  For these reasons, the Board finds that the VA examination reports are adequate, and there is no need for further medical examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with alcohol dependence and abuse with no other diagnosis of a psychiatric disorder.  Because there is no other psychiatric diagnosis, there is no "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the Veteran's alcohol dependence on a direct basis is precluded by law.  See 38 U.S.C. § 105(a); 38 C.F.R. § 3.301.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The revised provisions apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In this case, the appeal was certified to the Board in January 2017, so the revised regulations are applicable.


Service Connection Analysis

The Veteran contends that he currently suffers from PTSD due to several traumatic stressor events that occurred during combat service in the Republic of Vietnam, to include witnessing other soldiers being killed and having to write condolence letters to their families.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current psychiatric disability, to include PTSD and an anxiety disorder, for which service connection may be granted.  Although the Veteran's lay account of in-service combat stressor events is sufficient to establish service incurrence, the evidence shows that the Veteran does not have a resultant psychiatric disability.  After review of the record and interview and mental evaluation of the Veteran, the October 2016 VA examiner opined that the Veteran did not have a mental disorder that conformed with DSM-5 criteria, and wrote that no mental disorder diagnosis was warranted.  In support of the medical opinion, the October 2016 VA examiner noted no mental disorder was noted in service records or at the service separation examination, and the Veteran had no history of treatment for a mental disorder.  The October 2016 VA examiner also noted that VA treatment records dating back to 2004 showed that all PTSD and depression screens were negative, and prior VA examinations showed no mental diagnosis.  The October 2016 VA examiner acknowledged that the Veteran had some psychiatric symptoms but they did not cause clinically significant impairment in social and occupational functioning, and wrote that the medical records and examination results did not warrant a diagnosis of a mental disorder due to the lack of clinical evidence that the reported symptoms cause impairment.   

The August 2010 and May 2012 VA examiners had previously similarly opined that there was no mental disorder diagnosis.  Based on review of the record and interview of the Veteran, the August 2010 VA examiner opined that the Veteran did not meet the full diagnostic criteria for PTSD and had no other mental diagnosis.  After reviewing the record and interviewing the Veteran, the May 2012 VA examiner opined that there was no mental disorder diagnosis, noting that the Veteran did not then have and had never been diagnosed with a mental disorder.  The May 2012 VA examiner noted that the Veteran reported few PTSD symptoms, and that the few that he did report did not appear to hinder his functioning in any significant manner.  The May 2012 VA examiner assessed that the Veteran did not have a mental disorder and appeared to be functioning well.    

Because the August 2010, May 2012, and October 2016 VA examiners had adequate information and data on which to base the medical opinions, and provided sound rationale for the medical opinions, the VA medical opinions showing no mental disorder diagnosis are of significant probative value.  

VA treatment records show a diagnosis of anxiety disorder not otherwise specified in November 2010; however, the anxiety disorder diagnosis is of minimal probative value, and is outweighed by the VA medical opinions showing no mental disorder diagnosis because the anxiety disorder diagnosis in November 2010 was made by a VA social worker who has less medical expertise and training in the diagnosis and treatment of psychiatric disabilities than the VA examiners.  The subsequent mental health evaluations by VA psychologists showed no mental disorder diagnosis.  See, e.g., January 2015 VA Substance Abuse Treatment Program (SATP) consultation note.  

Although the Veteran has contended that alcohol dependence/abuse began during service and continued thereafter, direct service connection for alcohol dependence/abuse is precluded by law; therefore, service connection for alcohol dependence is not warranted.  38 C.F.R. § 3.301. 

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"). 

In this case, the Veteran has denied receiving any psychiatric treatment and does not contend that he was ever diagnosed with a psychiatric disability.  Consequently, the Veteran's purported opinion that he has a current psychiatric disability related to service is of no probative value.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because a diagnosed psychiatric disorder - other than alcohol dependence/abuse, for which service connection is precluded by law - is not demonstrated at any time during or immediately prior to this claim, the criteria for service connection for a psychiatric disorder, to include PTSD and anxiety disorder, are not met.  Because a preponderance of the evidence shows not current psychiatric disability for which service connection may be granted, the appeal must be denied.  


ORDER

Service connection for a psychiatric disorder, to include PTSD and anxiety disorder, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


